Case: 1:16-cv-08303 Document #: 248-12 Filed: 06/18/19 Page 1 of 47 PageID #:4334




                           EXHIBIT L
 Case: 1:16-cv-08303 Document #: 248-12 Filed: 06/18/19 Page 2 of 47 PageID #:4334




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTH ERN DISTRICT OF ILLINOIS
                                      E ASTE R~ DIVISIO~



T.S. et al..
                                                               Case No . 1: 16-cv-08303
                        Plaintiffs.
                                                               l lonorable Chief Judge
                \'.                                            Rebecca Pallmeycr

Tvventieth Century Fox Television, a division of
Twentieth Century Fox Fi lm Corporation et al.,

                        Defendants.



                             Declaration of J. Brian Conant, Psy.D.

        I. J. Brian Conant Psy.0 .. understanding the penalt) for perjury as described in 28 U.S.

Code§ 1746, state that the following is based upon m) personal, firsthand knowledge that I can

testify to and that if I were called to testify. my testimony would be as follows:

        1.     My name is Brian Conant. I am employed b) Cermak Health Services of Cook

Count) (..Cem1ak'") and have been emplo) cd b) Cermak If ealth Services at the Cook County

Juvenile Temporary Detention Center (".ITD(''') since 20 J 8. I have worked as a psychologist at

the J roe since 2007 for tv.·o other emplO)Crs. A true and correct copy of 111) CV is attached as

Exhibit J\.

               I am a Licensed Clinical Psychologist and hold an advanced degree in

psycholog). I am currently employed at the J roe as the Juvenile Justice Behavioral Health

Director. and I have been so employed s111ce August 2018. Prior to my current titk of

employment, I was employed at the JTDC in the fo llowing capacities:

               a. Mental 1lealth Program Uin.:ctor: ~ovcmher 20 I 7 August 2018:
               b. Director of 'v1ental Health Programs: September 2014 - ovember 2017:
               c. Lead Psychologist: Ytarch 2013 - September 20 I.+:
Case: 1:16-cv-08303 Document #: 248-12 Filed: 06/18/19 Page 3 of 47 PageID #:4334




                d. Bridge Program Coordinator: September 2012 - May 2014;
                e. Mental I lealth Team Leader: April 2007 September 2014.

        3.      In m) position I am responsible for all aspects of metal health screening. mental

health assessment and mental health care of residents at the JTDC. I am familiar with how

mental health care was provided to residents at the JTOC, including the intake mental health

screening process during the summer of 2015.

        4.      The JTDC is and was accredited by the National Commission on Correctional

Health Care. and the JTDC mental health screening program follows the national standards of

mental health screening. JTDC mental health policies and procedures mimic those national

standards. In fact. the JTDC mental health program is well in excess of the national standard

requirements for mental health care at a correctional facility.

        5.      It is the polic) of Cermak I kalth Sen ices of Cook County at the JTDC for

qualified mental health professionals tu conduct a face to face screening of JTDC residents

within Tl. hours of admission (Cemrnk Polic) HS-505 and Policy I IS-505.1 ).. I\ true correct and

complete copy of Po lie) HS-505 and Pol ic) I IS-505. l are attached to this declaration as Exhibit

B.

        6.      Qualified mental health profcssionab includes psychiatrists. psychologists.

licensed dinical social workers. ad\'anccd practice nurses.   ps~ chiatric   nurses. and others who b)

vinuc or their education. credentials and experience are permitted by law to evaluate and care for

the m<.:ntal health needs of patients.

        7.      Critical scrccrnng of a resident's mental health. including suicide risk is

completed multiple times before that resident completes the \tfcntal Health Intake Screening and

Initial Treatment Plan.
Case: 1:16-cv-08303 Document #: 248-12 Filed: 06/18/19 Page 4 of 47 PageID #:4334




               8.         In addition. based on my training I am familiar with the accepted

processes of juvenile intake screening and assessment practice in Cook County and also familiar

with national standards for juvenile intake screening and assessment based on my certification

Certified Correctional Healthcare Provider (CC IIP ) with National Commission on Correctional

I Iealth Care (NCC! IC).

        9.      In 2015. the mental health screening process of a new resident upon intake

consisted of several di ffcrent screening mechanisms. specifically:

   a.   Nursing Admission Screening ("NAS"). a questionnaire administered face to face by

        Cermak medical nursing staff to a resident immediately upon the residents· arri"al at

        intake. Although this is a medical assessment che resident. administered by medical

        personnel. the NAS includes questions regarding the mental health history and current

        mental health symptoms of a resident. This is one example of how critical assessment of

        a resident's mental health takes place before the mental health department recei\es that

        resident:

    b. Mental Health Intake Screening & Initial T reatmen t Plan ("MH I"). a detailed

        questionnaire administered face to face by a qualified mental health professional to a

        resident. within 72 hours of the residents' admission.

             • ·1 he \11HI is an in depth.   robu~t.   comprehensi"e of a resident·._ mental health as

                they enter the JTDC. Among other things. the MHI probes for the              resident'~


                history   or mental health treatment; their family history of nu.:ntal health problems;
               suicide risk and assessment: ho"' the resident is currently feeling: what

                medications the resident is being treated with : if an). ''hat medications the

                resident was prescribed in the past. if any: history of abuse or trauma: and use of
Case: 1:16-cv-08303 Document #: 248-12 Filed: 06/18/19 Page 5 of 47 PageID #:4334



            drugs or alcohol, if any; and covers other areas. A true correct and complete copy

            of the MHI Screening questionnaire is attached to this declaration as Exhibit C.

          •Drug Abuse Screening Test ("DAST-10'') is another instrument used for drug

            abuse screening. The DAST-10 screening is a series of yes/no questions that are

            incorporated into the .vtHI questionnaire administered al the JTDC. The MHI

            includes questions beyond that of the DAST- 10 requirements by incorporating

            assessment of residents substance abuse overal L probing into both alcohol and

            specific drug use that go beyond a yes or no answer.

          • Prison Rape Elimination Act ("PREA '') PREA screening addresses an) potential

            risk of abusive sexual contact. nonconsensual sexual conduct. or sexual

            harassment. A set of PREA screening questions is incorporated into the MHI

            questionnaire admin istered   nt   the JTDC. The MHI also includes an assessment a

            resident's physical or sexual abuse histor). if an). a re!'>i<lent's sexual \iolence

            history. if any. and any histor) of trauma or \ iolence expcncnccd by a resident in

            general.

          • Tht: .ITDC greatly exceeds national standards by requiring residents to receive the

            Ml II within 3 days. NCCHC starn.lar<ls rcquin: an Miii \\ithin 14 days.The data

            gathered from a resident Ml II screening 1s used to generate that resident" s initial

            treatment plan. which is also considered in determining a resident"s housing

            assignment in the JTDC.

  c. Brief Symptom Inventory ("HSI") assesses a resident for psychological problems

     including somatization. obsessi\'c compubi\i:!. interpersonal -.ensiti\ it). depression.
Case: 1:16-cv-08303 Document #: 248-12 Filed: 06/18/19 Page 6 of 47 PageID #:4334




     anxiety. hostility. phobic anxiety. paranoid ideation, and psychoticism. The BSI 1s

     typically administered following the Ml II screening.

  <l. Massachusetts Youth Screening Instrument-Second Version (.. MAYSl-2") is a brief

     screening tool designed to identify the mental health needs of a resident. MA YSI-2

     consists of 52 yes/no questions electronically administered by a JTDC caseworker to a

     resident. The MA YSI-2 questions arc administered at a computer kiosk. located on the

     intake pod or in the caseworker's office. A JTDC caseworker would typically escort the

     resident to the computer kiosk. log on to the MA YSI system. and give the resident

     instructions. The .JTDC casev.orker would then leave the resident to ansv.·er the 52

     questions in a reasonably private area on their O\\n. The MA YSl-2 program also reads

     the questions aloud for those residents who may not be able to read. There is also a

     Spanish version   or the MA YSI-2 program. if preferred. MA YSI-2 is administered before
     the Ml 11. J\ true correct and complete copy of the MA YSI-2 questionnaire is attached to

     the declaration Exhibit D.

                       • !he MA YSI-2 questions cover domains of alcohol and drng use.
                        anger/ irritabilit).   <lcpr<.!ssion/anxiety. somatic complaints. suicide
                         ideation. and thought disturbance.

          • l'he Ml II covers much more than that of VIA YSl-2 as it goes into the current
            mental health status (mental status exam) of a resident und probes the history of a
            resident's mental health. MA YSI on!) asks questions related to ho"" a resident is
            feeling in the past few months.
          • MASYl-2 is also different from the MHI in that it onl)' asb y<.!s or no questions.
            Whereas the MHI is a much more in depth and comprehensive. resulting in a
            more targeted assessment of a      rc~i<l1.:nt · s   m:e<ls.
Case: 1:16-cv-08303 Document #: 248-12 Filed: 06/18/19 Page 7 of 47 PageID #:4334




             • A concern regarding the MA YSI-2 is that it has no validity indicators. A resident
              can answer randomly \\>ithout triggering any warnings that the protocol may be
               invalid.
             • fhe Mental Health Department has more confidence in the Ml II than it does in
              the MA YSI-2 as it is a face to face screening of the resident. administered by a
              qualified mental health professional. The MA YSl-2 screening is done on a
              computer. and as previously stated has no validit) indicators. The Mental Health
               Department has always considered the MA YSI-2 a supplement to the MHI and
               never felt comfortable using it as a standalone tool.
             • Once a resident completes the MA YSI-2 questionnaire. the results are thereafter
               printed out and dropped off in a mailbox. Only those ··flagged" MA YSI results
              are included in the assessment by the qualified mental health specialist in
              administering the \lfHI to a resident.

       10.    Some correctional facilities which do not have full -time mental health staff rely

solely on the MA YSI-2. Fortunately. the JTDC has the resources lo do much more rigorous

mental health screening anc.l evaluation and has continued to use the MA YSI-2 as a supplement

to the more comprehensive and reliable MI II.

       11.                Youth al the JI DC can be seen b} a mental health staff member in a

                          timely manner. given a professional judgment and receive care that is

                          ordered. :

               a. Written requests for mental health services an: submitted on a Sick Call form
                   and placed in the Sick Call mailbox located on the residenfs pod. I\ursing
                   staff re\ iev. all Sick Call requests and submit any mental health sen ices
                   requests to the mental health department.
               b. In addition. every pod has a sign posted next to the sick call box that informs
                   residents of ho"" to contact \1ental Health Staff.
Case: 1:16-cv-08303 Document #: 248-12 Filed: 06/18/19 Page 8 of 47 PageID #:4334




                 c. While on the Alpha Center. residents receive the JTDC Resident Orientation
                     Handbook and view an orientation video. both of which have information
                     about how to access mental health services.
        12.       Residents have the opportunity to make oral requests for mental health services

via face to face interactions with mental health staff while the) are conducting Mental Health

Rounds. Residents ma) also request mental health services by speaking to a YDS. A TLffL or

Case Worker. Mental Health Programs like the one at JTDC require clinicians to complete an

encounter form at or near the time every encounter they have with a resident regarding their

mental health care. Each encounter form is identi tied by code for the type of encounter. The code

.. RE .. stands for "'Recei\ing baluation.. and is the code used to idcntif) the MHI screening

encounter. Every day. the clinicians turn in their encoumer fom1s and the data manager puts the

information collected from each encounter form into a spreadsheet. The spreadsheet is then used

to put together the .JTDC Mental Health Data Oashboard. a tool developed to track the JTDC" s

mental health     program·~    productivit}. accountability. continued quality improvement of the

program. to report on a quarterly basis on performance metrics             or   the program. It is also

produced to sho\N evidence of deliverables. because the mental health scn·ices are provided by a

vendor to the JTDC. A true correct and complete copy of the Mental Health Data Dashboard is

attached to this declaration as Exhibit E.

       a. In the     ~ental   I lcalth Data Dashboard. the row titled ··Perci:nt of JI DC Admit::; v.ith

              Psych Intakes.. is typically never l 00%. This is because some rec:;idents are released

              prior to 72 hours.

                 • The 105% ··Percent of JI I)(' /\<lmils with Psych Intakes" for :V1ay of 2015 is
                   most likely due to a pour o\'er of inrnkes at the end of April that \\a.;; most likely
                   admini~tered the MHI screening at the begimling of .\fay 2015.
Case: 1:16-cv-08303 Document #: 248-12 Filed: 06/18/19 Page 9 of 47 PageID #:4334




        13.      I have examined the 2015 dashboard to identify the MHI screenings that were

completed during the Empire filming dates at the JTDC in the summer of 2015, and complied

said information into a spreadsheet (""Ml-II Screening Spreadsheet"). Within the MHI Screening

Spreadsheet. I have broken do\.\n the MHI screenings by number of admissions into the JTDC

according to Ernpire filming dates. I further broke down the MHI Screenings per day in each

filming period. The weekday a MHI was administered is indicated by number, with ··1"

representing Monday though        ··r representing Sunday. The column "'Job Title'" indicates the type
of qualified mental health specialist administering the MHT screening that day. with

representing a clinical psychologist. ..2 .. representing a licensed clinical social worker,

representing a mental health specialist. A true correct and complete copy of the MHI Screening

Spreadsheet is attached to this declaration as Exhibit F. revealing the follo\.\ing results:

       a. •June 21, 2015 - June 26, 2015: there was a total of 88 resit.lent admissions tu the

              JTDC. 101 n:sidcnb recei,ed Mlll screenings at intake during that period. The reason

              there is a higher number of screenings than admissions is due to the 72-hour rule for

              administering the MHI. The influx of MHI screenings to resident admissions is most

              likely from prior intakes;

        b. Julv 13, 2015 - July 16, 2015: there \.\as a total       or 43   re-;ident admissions to the

              JTDC. 43 residents recei\ed \1HI -;creenings at intake during that period.

       c. August 8, 2015 - August 26, 2015: there was a total of 51 resident admissions to the

              JTDC. 52 residents received MH1 screenings at intake during that period. Again. the

              reason there is a higher number of screenings than admissions is due to the 72-huur

              rule for aurninistcring the MHI. The influx of MHI screenings to resident admissions

              is most like!) from prior intakt:!:>:
Case: 1:16-cv-08303 Document #: 248-12 Filed: 06/18/19 Page 10 of 47 PageID #:4334




     d. All \1Hl were administered by a qualified mental health professional (Mental Health

            Specialist, Licensed Clinical Social Worker, Licensed Clinical Psychologist) during

            the Empire filming periods.

      14.      I declare under penalty of perjury that the foregoing is true and correct. Executed

on           I
        '2 I ~ J J 9                  (date).
Case: 1:16-cv-08303 Document #: 248-12 Filed: 06/18/19 Page 11 of 47 PageID #:4334




                              Exhibit A
       Case: 1:16-cv-08303 Document #: 248-12 Filed: 06/18/19 Page 12 of 47 PageID #:4334



                                   James Brian Conant, PsyD, CCHP
                                        Licensed Clinical Psychologist

________________________________________________________________________

Education:

       The Chicago School of Professional Psychology                         Chicago, IL
       September 1999-December 2004
       Doctor of Psychology awarded December 2004
       Master of Arts, Clinical Psychology, awarded May 2001
       Forensic Concentration completed August 2001

       University of Massachusetts                                           Boston, MA
       September 1997-May 1998
       Counseling Psychology M.Ed. program

       University of Vermont                                               Burlington, VT
       September 1992-May 1996
       Bachelor of Arts, Psychology / Sociology


Certifications:

       Certified Correctional Healthcare Provider (CCHP)
       National Commission on Correctional Health Care (NCCHC)
       April 2014-Present


Teaching Experience:

       Northwestern University Feinberg School of Medicine                   Chicago, IL
       November 2015-Present
       Lecturer: Department of Psychiatry and Behavioral Sciences

       The Chicago School of Professional Psychology                         Chicago, IL
       January 2009-Present
       Adjunct Faculty: Departments of Forensic and Clinical Psychology

       Cook County Sheriff’s Bureau of Training and Education              Palos Hills, IL
       October 2008-September 2018
       Instructor: Advanced Mental Health / Crisis Intervention Training


Memberships:

       Council of Juvenile Correctional Administrators (CJCA)                 Chicago, IL
       March 2016-Present
       Affiliate Member
       Case: 1:16-cv-08303 Document #: 248-12 Filed: 06/18/19 Page 13 of 47 PageID #:4334



       Mental Health Opportunities for Youth Diversion Task Force           Chicago, IL
       May 2017-Present
       Appointed Member

       Juvenile Detention Alternatives Initiative (JDAI) Executive Board    Chicago, IL
       December 2014-Present
       Member

       Isaac Ray Center, Inc.                                                Chicago, IL
       December 2014-December 2018
       Secretary / Treasurer: Board of Directors

       Chicago Public Schools                                                Chicago, IL
       August 2015-Present
       Board Member: Appointed Local School Council


Administrative / Clinical Experience:

       Cook County Health                                                   Chicago, IL
       Cermak Health Services of Cook County
       August 2018- Present
       Juvenile Justice Behavioral Health Director

       Northwestern University Feinberg School of Medicine                    Chicago, IL
       Cook County Juvenile Temporary Detention Center
       November 2017-August 2018
       Mental Health Program Director

       Isaac Ray Center, Inc.                                                 Chicago, IL
       Cook County Juvenile Temporary Detention Center
       April 2007-November 2017
       Director of Mental Health Programs: September 2014-November 2017
       Lead Psychologist: March 2013-September 2014
       Bridge Program Coordinator: September 2012-May 2014
       Mental Health Team Leader: April 2007-September 2014

       Riveredge Hospital                                                  Forest Park, IL
       March 2006–April 2007
       Director of Psychological Training

       Isaac Ray Center, Inc.                                                 Chicago, IL
       Cermak Health Services of Cook County
       February 2006-April 2007
       Contract Psychologist

       Cook County Juvenile Temporary Detention Center                       Chicago, IL
       August 2005-July 2006
       Clinical Director (Special Needs Unit)
      Case: 1:16-cv-08303 Document #: 248-12 Filed: 06/18/19 Page 14 of 47 PageID #:4334


      Isaac Ray Center, Inc.                                                        Chicago, IL
      Cermak Health Services of Cook County
      October 2004-October 2005
      Postdoctoral Fellow

      Cook County Health and Hospital Systems                                       Chicago, IL
      Cermak Health Services of Cook County
      September 2003-September 2004
      Psychology Intern (APA Approved Clinical Psychology Internship)

      Federal Bureau of Prisons                                                     Chicago, IL
      Metropolitan Correctional Center - Chicago
      September 2002-June 2003
      Advanced Extern

      Cook County Health and Hospital Systems                                       Chicago, IL
      Cermak Health Services of Cook County
      September 2001-June 2002
      Psychotherapy Extern

      The Adler Psychological Services Center                                      Chicago, IL
      September 2000-August 2001
      Assessment/Diagnostic Extern: Forensic Rotation


Research Experience:

      McLean Hospital                                                               Belmont, MA
      January 1997-August 1999
      Senior Clinical Research Technician: Laboratory for the Study of Adult Development; Longitudinal
      Study of Borderline Personality Disorder

      Study Coordinator: Cost-Effectiveness and Functional Outcomes of Olanzapine in the Treatment of
      Schizophrenia in Usual Clinical Practice: A Randomized Clinical Study

      University of Vermont                                                       Burlington, VT
      September 1995-May 1996
      Research Assistant: Study of the Factors in Resistance to Hypnosis


Presentations & Publications:

      Conant, J.B., Ezike, N., & Bokari, F. (2017). Gunshot Wounds in Youthful Offenders: Perspectives from
      the Cook County Juvenile Center. Presentation at the National Conference on Correctional Health
      Care, Chicago, IL.

      Hayes, L., Conant, J.B., & Torrelday, O. (2017). Overcoming the Challenges to Suicide Risk Screening
      and Assessment in Juvenile Facilities. Presentation at the National Conference on Correctional Health
      Care, Chicago, IL.

      Conant, J.B., Hall, K., & Lambros, H. (2017). Building Legal Competence and Reducing Court Related
      Anxiety: The Legal Literacy Project. Presentation at the National Conference on Correctional Health
      Care, Chicago, IL.
      Case: 1:16-cv-08303 Document #: 248-12 Filed: 06/18/19 Page 15 of 47 PageID #:4334


      Conant, J.B., Ezike, N., & Bokari, F. (2016). Gunshot Wounds in Youthful Offenders: Perspectives from
      the Cook County Juvenile Center. Webinar Presentation for the National Commission on Correctional
      Health Care, Chicago, IL.

      Conant, J.B., Sedeno, A., & Horton, D. (2013). Meeting the Mental Health Needs of Juvenile Offenders:
      A Model for Creating and Sustaining Meaningful Change. Presentation at the National Alliance on
      Mental Illness (NAMI) PIAT North Conference, Palos Hills, IL.

      Conant, J.B., Sedeno, A., & Horton, D. (2012). Engaging Families and Communities: Bridging the Gaps
      in Service and Enhancing Integration of Care. Presentation at the National Conference on Correctional
      Health Care, Chicago, IL.

      Conant, J.B., & Inaba, R. (2008). Managing Psychiatric Disorders Among Youth: A Clinical Approach.
      Presentation at the National Conference on Correctional Health Care, Chicago, IL.

      Conant, J.B., (2007). Suicide Prevention in Correctional Facilities. Presentation for the Cook County
      Department of Women’s Justice, Chicago, IL.

      Conant, J.B., (2006). Rapid Assessment Techniques for Patients with Mental Illness.
      Presentation at the ABS Professional Development Program, Chicago, IL.

      Conant, J.B., (2006). Suicide Prevention and Mental Health Intake in Corrections. Presentation for the
      Marinette County Sheriff’s Department, Marinette, WI.

      Conant, J.B., (2006). Suicide Prevention in Correctional Facilities. Presentation for the Waupaca
      County Sheriff’s Department, Waupaca, WI.

      Conant, J.B., (2005). Stressed Out: Strategies for Living and Working with
      Stress in Corrections. Presentation for the Cook County Department of Corrections, Chicago, IL.

      Conant, J.B., (2005). Suicide Prevention and Mental Health Intake in Corrections. Presentation for the
      Stephenson County Sheriff’s Department, Freeport, IL.

      Conant, J.B., & Key, K. (2005). Cultural Sensitivity Training. Presentation for the Cook County
      Department of Corrections, Chicago, IL.

      Conant, J.B., (2005). Suicide Prevention in Correctional Facilities. Presentation for the Shawano
      County Sheriff’s Department, Shawano, WI.

      Conant, J.B., (2004). Tips for Group Therapy Facilitators Working in Correctional Settings.
      Presentation for the Cook County Department of Corrections, Chicago, IL.

      Conant, J.B., (2004). Changing Irrational Beliefs and Building Life Meaning: An Innovative Treatment
      Approach for Working with Depressed Inmates. Clinical Doctoral Dissertation for the Chicago School of
      Professional Psychology, Chicago, IL.


References:

      Available upon request
Case: 1:16-cv-08303 Document #: 248-12 Filed: 06/18/19 Page 16 of 47 PageID #:4334




                              Exhibit B
Case: 1:16-cv-08303 Document #: 248-12 Filed: 06/18/19 Page 17 of 47 PageID #:4334




                         CCSAO T.S. v. 20TH CENTURY                        10970
Case: 1:16-cv-08303 Document #: 248-12 Filed: 06/18/19 Page 18 of 47 PageID #:4334




                         CCSAO T.S. v. 20TH CENTURY                        10971
Case: 1:16-cv-08303 Document #: 248-12 Filed: 06/18/19 Page 19 of 47 PageID #:4334




                         CCSAO T.S. v. 20TH CENTURY                        10972
Case: 1:16-cv-08303 Document #: 248-12 Filed: 06/18/19 Page 20 of 47 PageID #:4334




                         CCSAO T.S. v. 20TH CENTURY                        10973
Case: 1:16-cv-08303 Document #: 248-12 Filed: 06/18/19 Page 21 of 47 PageID #:4334




                         CCSAO T.S. v. 20TH CENTURY                        10974
Case: 1:16-cv-08303 Document #: 248-12 Filed: 06/18/19 Page 22 of 47 PageID #:4334




                         CCSAO T.S. v. 20TH CENTURY                        10975
Case: 1:16-cv-08303 Document #: 248-12 Filed: 06/18/19 Page 23 of 47 PageID #:4334




                         CCSAO T.S. v. 20TH CENTURY                        10976
Case: 1:16-cv-08303 Document #: 248-12 Filed: 06/18/19 Page 24 of 47 PageID #:4334




                         CCSAO T.S. v. 20TH CENTURY                        10977
Case: 1:16-cv-08303 Document #: 248-12 Filed: 06/18/19 Page 25 of 47 PageID #:4334




                         CCSAO T.S. v. 20TH CENTURY                        10978
Case: 1:16-cv-08303 Document #: 248-12 Filed: 06/18/19 Page 26 of 47 PageID #:4334




                         CCSAO T.S. v. 20TH CENTURY                        10979
Case: 1:16-cv-08303 Document #: 248-12 Filed: 06/18/19 Page 27 of 47 PageID #:4334




                         CCSAO T.S. v. 20TH CENTURY                        10980
Case: 1:16-cv-08303 Document #: 248-12 Filed: 06/18/19 Page 28 of 47 PageID #:4334




                         CCSAO T.S. v. 20TH CENTURY                        10981
Case: 1:16-cv-08303 Document #: 248-12 Filed: 06/18/19 Page 29 of 47 PageID #:4334




                              Exhibit C
Case: 1:16-cv-08303 Document #: 248-12 Filed: 06/18/19 Page 30 of 47 PageID #:4334




                         CCSAO T.S. v. 20TH CENTURY                        10977
Case: 1:16-cv-08303 Document #: 248-12 Filed: 06/18/19 Page 31 of 47 PageID #:4334




                         CCSAO T.S. v. 20TH CENTURY                        10978
Case: 1:16-cv-08303 Document #: 248-12 Filed: 06/18/19 Page 32 of 47 PageID #:4334




                         CCSAO T.S. v. 20TH CENTURY                        10979
Case: 1:16-cv-08303 Document #: 248-12 Filed: 06/18/19 Page 33 of 47 PageID #:4334




                         CCSAO T.S. v. 20TH CENTURY                        10980
Case: 1:16-cv-08303 Document #: 248-12 Filed: 06/18/19 Page 34 of 47 PageID #:4334




                         CCSAO T.S. v. 20TH CENTURY                        10981
Case: 1:16-cv-08303 Document #: 248-12 Filed: 06/18/19 Page 35 of 47 PageID #:4334




                              Exhibit D
Case: 1:16-cv-08303 Document #: 248-12 Filed: 06/18/19 Page 36 of 47 PageID #:4334




                       CCSAO T.S. v. 20th Century                       011285
Case: 1:16-cv-08303 Document #: 248-12 Filed: 06/18/19 Page 37 of 47 PageID #:4334




                       CCSAO T.S. v. 20th Century                       011286
Case: 1:16-cv-08303 Document #: 248-12 Filed: 06/18/19 Page 38 of 47 PageID #:4334
Case: 1:16-cv-08303 Document #: 248-12 Filed: 06/18/19 Page 39 of 47 PageID #:4334
Case: 1:16-cv-08303 Document #: 248-12 Filed: 06/18/19 Page 40 of 47 PageID #:4334
Case: 1:16-cv-08303 Document #: 248-12 Filed: 06/18/19 Page 41 of 47 PageID #:4334
Case: 1:16-cv-08303 Document #: 248-12 Filed: 06/18/19 Page 42 of 47 PageID #:4334
Case: 1:16-cv-08303 Document #: 248-12 Filed: 06/18/19 Page 43 of 47 PageID #:4334
Case: 1:16-cv-08303 Document #: 248-12 Filed: 06/18/19 Page 44 of 47 PageID #:4334
Case: 1:16-cv-08303 Document #: 248-12 Filed: 06/18/19 Page 45 of 47 PageID #:4334
Case: 1:16-cv-08303 Document #: 248-12 Filed: 06/18/19 Page 46 of 47 PageID #:4334
Case: 1:16-cv-08303 Document #: 248-12 Filed: 06/18/19 Page 47 of 47 PageID #:4334
